

AGREEMENT




THIS AGREEMENT is entered into the 3rd of January, 2008 by and between Nu
Horizons Electronics Corp. (the “Company”) and Kurt Freudenberg (“Executive”).


W I T N E S S E T H:


WHEREAS, the Executive is employed as the Company’s Executive Vice President and
Chief Financial Officer and is a valuable member of the management team; and


WHEREAS, the Company desires to provide for the payment to Executive of certain
amounts upon termination of employment following the occurrence of certain
events during his employment so as to reinforce the Executive’s continued
attention to his assigned duties without distraction if the possibility should
arise of a change in control of the Company; and


WHERAS, the Executive and the Company understand that any deferred payments made
to the Executive may be subject to the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”);


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the Company and Executive hereby agree as follows:



1.  
Employment.



Executive agrees to continue to be employed as Executive Vice President and
Chief Financial Officer and to devote his full time and attention to the
business of the Company. Executive’s duties shall be determined from
time-to-time by both the Chief Executive Officer and President of the Company.
Executive shall report on a day-to-day basis to both the Chief Executive Officer
and President of the Company. The Executive shall also report to the Audit
Committee of the Board of Directors of the Company.



2.  
Compensation

 
The Company agrees that, during the time that Executive is employed by the
Company, it shall pay Executive a gross salary of Two Hundred Sixty-Five
Thousand Dollars ($265,000) per annum (as such amount may be adjusted by the
Board of Directors of the Company from time to time during the Executive’s
employment, “Base Salary”). Such amount, net of all applicable tax deductions
and withholdings required by law, shall be paid to Executive in accordance with
the Company’s normal payroll practices.


 
1

--------------------------------------------------------------------------------

 



3.  
Confidential Information and Non-Competition



(a) Executive acknowledges that as a result of his employment by the Company,
Executive will obtain secret and confidential information as to the Company and
its affiliated entities, that the Company and its affiliated entities will
suffer substantial damage, which would be difficult to ascertain, if Executive
shall enter into Competition (as defined below) with the Company or any of its
affiliated entities and that because of the nature of the information that will
be known to Executive it is necessary for the Company and its affiliated
entities to be protected by the prohibition against Competition set forth
herein, as well as the confidentiality restrictions set forth herein. Executive
acknowledges that the provisions of this Agreement are reasonable and necessary
for the protection of the business of the Company and its affiliated entities
and that part of the compensation paid to Executive is in consideration for the
agreements in this Section 3.


(b) Competition shall mean:


(i) participating, directly or indirectly, as an individual proprietor, partner,
stockholder, officer, Executive, director, joint venturer, investor, lender,
consultant or in any capacity whatsoever in the State of New York in a business
in competition with the electronics components distribution business conducted
by the Company or its affiliated entities during the period that Executive is
employed by the Company (the “Employment Term”); provided, however, that such
prohibited participation shall not include: (A) the mere ownership of not more
than one percent (1%) of the total outstanding stock of a publicly held company;
(B) the performance of services for any enterprise to the extent such services
are not performed, directly or indirectly, for a business in the aforesaid
Competition; or (C) any activity engaged in with the prior written approval of
the Board of Directors of the Company.


(ii) recruiting, soliciting or inducing any nonclerical employee or employee of
the Company or its affiliated entities to terminate their employment with, or
otherwise cease their relationship with, the Company or its affiliated entities
or hiring or assisting another person or entity to hire any nonclerical employee
of the Company or its affiliated entities. Notwithstanding the foregoing, if
requested by an entity with which Executive is not affiliated, Executive may
serve as a reference for any person who at the time of the request is not an
employee of the Company or any of its affiliated entities.


If any restriction set forth in above items (i) and/or (ii) is found by any
court of competent jurisdiction, or an arbitrator, to be unenforceable because
it extends for too long a period of time or over too great a range of activities
or in too broad a geographic area, it shall be interpreted to extend over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.


 
2

--------------------------------------------------------------------------------

 
(c) During and after the Employment Term, Executive shall hold in a fiduciary
capacity for the benefit of the Company and its affiliated entities all secret
or confidential information, knowledge or data relating to the Company and its
affiliated entities, and their respective businesses, including any confidential
information as to customers or vendors of the Company or its affiliated
entities, (i) obtained by Executive during his employment by the Company or its
affiliated entities; and (ii) not otherwise public knowledge or known within the
Company's or its affiliated entities’ industries. Executive shall not, without
prior written consent of the Company, unless compelled pursuant to the order of
a court or other governmental or legal body having jurisdiction over such
matter, communicate or divulge any such information, knowledge or data to anyone
other than the Company and those designated by it. In the event Executive is
compelled by order of a court or other governmental or legal body to communicate
or divulge any such information, knowledge or data to anyone other than the
Company and those designated by it, Executive shall promptly notify the Company
of any such order and shall cooperate fully with the Company in protecting such
information to the extent possible under applicable law.


(d) Upon termination of Executive's employment with the Company, or at any other
time as the Company may request, Executive will promptly deliver to the Company
all documents which Executive may possess or have under his direction or control
(whether prepared by the Company, an affiliated entity, Executive or a third
party) relating to the Company or its affiliated entities or any of their
respective businesses or properties.


(e) During the Employment Term and for a period of one (1) year following
termination thereof, Executive shall not enter into Competition with the Company
or any of its affiliated entities.


(f) In the event of a breach or potential breach of this Section 3, Executive
acknowledges that the Company and its affiliated entities will be caused
irreparable injury and that money damages may not be an adequate remedy and
agree that the affiliated entities shall be entitled to injunctive relief (in
addition to its other remedies at law) to have the provisions of this Section 3
enforced.



4.  
Change of Control



In the event of the complete termination of Executive’s employment (as
contemplated under Code Section 409A) within one year following a “Change of
Control” (as defined below) of the Company which termination is by the Company,
or by the Executive for “Good Reason” as defined below, the Company shall pay
Executive, within thirty (30) days of the termination of employment (subject to
Section 5 below), a lump sum in an amount equal to his annual Base Salary in
effect at the time of such event, plus a pro-rata portion of his annual bonus,
based on the bonus paid to Executive for the immediately preceding fiscal year.
All amounts paid to the Executive under this paragraph shall be treated as
additional compensation and the Company shall have the right to deduct any taxes
required by law to be withheld with respect to such amounts. As used herein
“Change of Control” means (a) a change in control as such term is presently
defined in Regulation 240.12b-2 under the Securities Exchange Act of 1934
("Exchange Act"); or (b) if any “person” (as such term is used in Section 13(d)
and 14(d) of the Exchange Act) of the Company (other than any “person” who on
the date of this Agreement is a director or officer of the Company), becomes the
“beneficial owner” (as defined in Rule 13(d)-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing twenty (20%) percent of
the voting power of the Company’s then outstanding securities, as the case may
be, other than as a result of an acquisition of such securities from or by the
Company; or (c) if during any period of two (2) consecutive years during the
term of Executive's employment, individuals who at the beginning of such period
constitute the Board of Directors of either the Company cease for any reason to
constitute at least a majority thereof. For the purposes of this Agreement,
“Good Reason” shall mean (i) reduction in the Executive’s (then) current Base
Salary immediately preceding the Change in Control; (ii) the Company’s failure
to pay the Executive any amounts otherwise earned, vested or due under any
compensation plan or human resources policy of the Company immediately preceding
the Change in Control; (iii) material reduction in the responsibilities assigned
to the Executive, or assignment to the Executive of duties incompatible with the
position occupied by the Executive, in each case immediately preceding the
Change in Control; or (iv) relocation of the Executive’s position to a location
more than 50 miles from the location to which the Executive was assigned
immediately preceding the Change in Control. To the extent the payment required
under this Section 4 would constitute a "parachute payment" within the meaning
of Section 280G of the Code, then notwithstanding any other provision of this
Section 4, in no event shall the amount to be paid to the Executive under this
paragraph, exceed 2.99 times the Executive’s “base amount” (as defined in
Section 280G(b)(3) of the Code).
 
 
3

--------------------------------------------------------------------------------

 
 

5.  
Specified Employee



In the event the Executive is classified as a “Specified Employee” as of the
date of termination of employment, as such term is defined in Code Section 409A
and the regulations thereunder, and provided that the payment required pursuant
to Section 4 hereof is determined to be subject to Code Section 409A, then
notwithstanding the terms of Section 4, such payment shall be made on the first
day of the seventh month following the date of the Executive’s termination of
employment.



6.  
Termination



The parties agree that Executive’s employment is “at-will” and can be terminated
by either party at any time on two weeks’ notice. Upon any such termination,
Executive shall be entitled to receive any accrued but unpaid salary and
benefits under Section 2 hereof through the time of such termination. Upon any
such termination within one year following a Change in Control, Executive shall
be entitled to the amounts set forth in Section 4 hereof.
 
 
4

--------------------------------------------------------------------------------

 



7.  
Entire Agreement; Modification



This Agreement constitutes the full and complete understanding of the parties
hereto and will supersede all prior agreements and understandings, oral or
written, with respect to the subject matter hereof. Each party to this Agreement
acknowledges that no representations, inducements, promises or agreements, oral
or otherwise, have been made by either party, or anyone acting on behalf of
either party, which are not embodied herein and that no other agreement,
statement or promise not contained in this Agreement shall be valid or binding.
This Agreement may not be modified or amended except by an instrument in writing
signed by the party against whom or which enforcement may be sought.



8.  
Severability



Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms of provisions of this Agreement in any
other jurisdiction.



9.  
Waiver of Breach



The waiver by any party of a breach of any provisions of this Agreement, which
waiver must be in writing to be effective, shall not operate as or be construed
as a waiver of any subsequent breach.



10.  
Notices



All notices hereunder shall be in writing and shall be deemed to have been duly
given when delivered by hand, or one day after sending by express mail or other
"overnight mail service," or three days after sending by certified or registered
mail, postage prepaid, return receipt requested. Notice shall be sent as
follows: if to Executive, to the address as listed in the Company's records; and
if to the Company, to the Company at its office as set forth at the head of this
Agreement, to the attention of its Chief Executive Officer. Either party may
change the notice address by notice given as aforesaid.
 
 
5

--------------------------------------------------------------------------------

 
 

11.  
Assignability; Binding Effect



This Agreement shall be binding upon and inure to the benefit of Executive and
Executive’s legal representatives, heirs and distributees, and shall be binding
upon and inure to the benefit of the Company, its successors and assigns. This
Agreement may not be assigned by the Executive. This Agreement may not be
assigned by the Company except in connection with a merger or a sale by the
Company of all or substantially all of its assets and then only provided the
assignee specifically assumes in writing all of the Company's obligations
hereunder.



12.  
Governing Law



(a) All issues pertaining to the validity, construction, execution and
performance of this Agreement shall be construed and governed in accordance with
the laws of the State of New York, without giving effect to the conflict or
choice of law provisions thereof.


(b) The Company and Executive each irrevocably consent that any legal action or
proceeding against any of them under, arising out of or in any manner relating
to, this Agreement or any other document delivered in connection herewith, may
be brought in any court of the State of New York located within Nassau County or
Suffolk County or in the United States District Court for the Eastern District
of New York. The Company and Executive by the execution and delivery of this
Agreement, expressly and irrevocably consent and submit to the personal
jurisdiction of any of such courts in any such action or proceeding. The Company
and Executive further irrevocably consent to the service of any complaint,
summons, notice or other process relating to any such action or proceeding by
delivery thereof to it by hand or by any other manner provided for in Section
10. The Company and Executive hereby expressly and irrevocably waive any claim
or defense in any such action or proceeding based on any alleged lack of
personal jurisdiction, improper venue or forum non convenient or any similar
basis. Nothing in this Section shall affect or impair in any manner or to any
extent the right of the Company to commence legal proceedings or otherwise
proceed against the Executive in any jurisdiction or to serve process in any
manner permitted by law.



13.  
Headings



The headings in this Agreement are intended solely for convenience of reference
and shall be given no effect in the construction or interpretation of this
Agreement.



14.  
Counterparts



This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same instrument.


 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Executive has hereunto set his hand as of the date
first set forth above.
 

          NU HORIZONS ELECTRONICS CORP.  
   
   
      By: /s/ Richard Schuster   

--------------------------------------------------------------------------------

Name: Richard Schuster   Title:   President           /s/ Kurt Freudenberg  

--------------------------------------------------------------------------------

Kurt Freudenberg


 
7

--------------------------------------------------------------------------------

 